--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1



VENTURE FINANCIAL GROUP, INC.
EMPLOYMENT AGREEMENT

FOR

Sandra L. Sager

     This EMPLOYMENT AGREEMENT ("Agreement") by and among VENTURE FINANCIAL
GROUP, INC., a Washington corporation (the "Company"), VENTURE BANK, a
Washington banking corporation (the "Bank") (hereinafter the Company and the
Bank are collectively referred to as the "Employer"), and Sandra L. Sager
("Executive"), is dated November ____, 2005.

                1. Employment. Starting December 19, 2005 (the "Effective
Date"), Employer will employ Executive, subject to the terms and conditions set
forth in this Agreement. The employment is "at will." Notwithstanding the term
of this Agreement, Employer may terminate Executive's employment at any time for
any lawful reason or for no reason at all, subject to the provisions of this
Agreement.

                2. Term. The term of the Agreement begins on the Effective Date
and continues for two years. Unless either party informs the other party that
they do not wish to extend the Agreement at least 60 days prior to the end of
the Term, this Agreement will automatically renew for an additional one-year
term as of the end of each Term. "Term" as used herein includes the initial term
and any extensions thereto.

                3. Position. Executive will serve as Executive Vice President,
Chief Financial Officer. Executive will faithfully and diligently perform the
duties that are normal and customary to the position, as well as those duties
assigned from time to time by the Chief Executive Officer of the Bank (the
"CEO").

                4. Obligations. Executive shall devote Executive's best efforts,
energies, and skills to the position and shall not engage in any business or
employment activity that is not on Employer's behalf (whether or not pursued for
gain or profit), except for (i) activities approved in writing in advance by the
CEO and (ii) passive investments that do not involve Executive providing any
advice or services to the businesses in which the investments are made.
Executive agrees to act in accordance with the laws of the State of Washington
and the federal government and pursuant to the general guidelines and directions
as established from time to time by the Employer's Boards of Directors.

                5. Compensation.

            (a) Base Salary. For services performed under this Agreement,
Executive shall be entitled to $11,250 per month ($135,000 on an annualized
basis), which Employer may increase in its sole discretion (the "Base Salary").
The Base Salary will be paid in accordance with the Bank's regular payroll
schedule.

            (b) Incentive Compensation. In addition to the Base Salary,
Executive will participate in the Venture Bank Annual Incentive Plan (and any
successor plans) and will be eligible to receive an annual bonus at a level
pursuant to a formula determined by Employer from time to time based on factors

1

--------------------------------------------------------------------------------

including, but not limited to, the quality of Executive's performance of
Executive's assigned duties and the pre-tax profits of the Bank. The Executive's
bonus for 2005 will not be less than $30,000.

                (c) Other benefits. During the term of this Agreement, Executive
shall be entitled to receive all employee benefits Employer generally provides
to it's Executives including the following benefits: medical, dental, vision,
life insurance, KSOP, voluntary life insurance, long-term disability insurance,
and other benefits as outlined in Employer's Personnel Policy and Procedures
Manual and as provided to regular full-time employees of Employer.

                (d) Relocation Expenses. The Executive shall be entitled to
reimbursement in full of all reasonable expenses up to a maximum of $7,500
incurred in relocating to within 20 miles of DuPont, Washington, provided
Executive relocates and incurs the related expenses by September 30, 2006.

                6. Reimbursable Expenses. Executive is authorized to receive
reimbursement for reasonable expenses incurred in performing his or her duties
and in promoting the business of Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established from time to time by Employer.

                7. Vacation. Executive shall be entitled to paid vacation
according to the Bank's Personnel Policy, but no less than 20 days of paid
vacation each year.

              8. Definition of "Cause". Cause for termination of employment
means any one or more of the following:

               (a) Willful misfeasance, gross negligence, or conduct involving
dishonesty in the performance of Executive's duties, as reasonably determined by
either of the Boards of Directors or by the CEO;

                (b) Conviction of any felony or of a crime in connection with
Executive's duties;

            (c) Conduct significantly harmful to Employer, as reasonably
determined by either of the Boards of Directors, including but not limited to
intentional violation of law or of any significant policy or procedure of the
Employer;

            (d) Refusal or failure to act in accordance with a stipulation,
requirement, or directive of either of the Boards of Directors or the Supervisor
(provided such directive is lawful);

              (e) Failure to faithfully or diligently perform any of the duties
of Executive's employment which are specified in this Agreement, articulated by
the CEO, or are usual and customary duties of Executive's employment, if
Executive has not corrected the problem or formulated a plan for its correction
with the CEO (if such failure is not susceptible to immediate correction) within
thirty (30) days after notice to Executive; or

             (f) Removal of Executive from office or permanent prohibition of
Executive from participating in the conduct of Employer's affairs by an order
issued by a bank regulatory authority.

               9. Definition of "Good Reason". Good Reason for Executive's
resignation means any one or more of the following occurs without Executive's
consent:

2

--------------------------------------------------------------------------------

            (a) Reduction of Executive's salary or elimination of any
compensation or benefit plan benefiting Executive unless such reduction or
elimination is applicable to all Executives; or

            (b) A relocation or transfer of Executive's principal place of
employment that would require Executive to commute on a regular basis more than
30 miles each way from the main business office of the Bank as of the date of
this Agreement (or the new administrative office in Dupont).

           10. Termination. Executive's employment may be terminated as
described in this Section, in which event Executive will receive payments for
all Base Salary and benefits accrued as of the date of Executive's termination,
which shall be paid in accordance with applicable law. All compensation and
benefits shall terminate as of the date of termination, except as otherwise
provided in this Agreement.

           (a) For Cause or Without Good Reason. If Executive's employment is
terminated by Employer for Cause or by Executive without Good Reason, Executive
will have no right to receive compensation or other benefits after termination
under this Section.

           (b) Without Cause or for Good Reason. If Executive's employment is
terminated by Employer without Cause, or by Executive for Good Reason, the Bank
will pay Executive a severance benefit equal to 12 months of Base Salary, based
on the highest Base Salary paid to Executive in the preceding twelve months (the
"Severance Benefit"), subject to statutory payroll deductions. The Severance
Benefit will be paid in installments over the number of months of the continued
Base Salary (the "Severance Benefit Period"), starting the month following
termination, in accordance with Employer's standard payroll procedures. Receipt
of the Severance Benefit is conditioned on Executive having executed the
Separation Agreement in substantially the form attached hereto as Exhibit A and
the revocation period having expired without Executive having revoked the
Separation Agreement. Receipt and continued receipt of the Severance Benefit is
further conditioned on Executive not being in violation of any material term of
this Agreement or in violation of any material term of the Separation Agreement.

           (c) Death or Disability. This Agreement terminates if Executive dies
or if Executive is unable to perform Executive's duties and obligations under
this Agreement for a period of 90 calendar days as a result of a physical or
mental disability arising at any time during the term of the Agreement, unless
with reasonable accommodation Executive could continue to perform his duties and
making these accommodations would not cause an undue hardship to the Bank. If
termination occurs under this Section 10(c), Executive or his estate will be
entitled to receive only the compensation and benefits earned and expenses
reimbursable through the date this Agreement terminated.

              (d) Termination Related to Change in Control. A "Change in
Control" occurs if: (i) the Company merges or consolidates with another
corporation and as a result less than 50% of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were the holders of the Company's voting securities immediately
before the merger or consolidation; or (ii) any person, entity, or group of
persons or entities, other than through merger or consolidation, acquires a
majority of the Company's outstanding stock or substantially all of the
Company's assets.

           Executive will be entitled to a Change in Control Benefit (defined
below), in lieu of any other severance benefit provided herein, if there is a
Change of Control and (1) within one year following the effective date of such
Change of Control, Employer terminates Executive's employment without Cause or

3

--------------------------------------------------------------------------------

Executive terminates Executive's employment for Good Reason or (2) at any time
during the period starting 180 days prior to the public announcement of the
transaction that will result in a Change of Control and ending at the Change in
Control, Employer terminates Executive's employment without Cause. The Change in
Control Benefit equals 12 months of Base Salary, based on Executive's Base
Salary at termination or at the Change in Control, whichever is greater. The
Change in Control Benefit will be paid in installments over the number of months
of the continued Base Salary (the "Severance Benefit Period"), starting the
month following termination, in accordance with Employer's standard payroll
procedures and subject to statutory payroll deductions. Receipt of the Change in
Control Benefit is conditioned on Executive having executed the Separation
Agreement in substantially the form attached hereto as Exhibit A and the
revocation period having expired without Executive having revoked the Separation
Agreement. Receipt and continued receipt of the Change in Control Benefit is
further conditioned on Executive not being in violation of any material term of
this Agreement or in violation of any material term of the Separation Agreement.

               (e) "Excess Parachute Payment" Restrictions. If the benefits
under Section 10(d), either alone or together with other payments to which
Executive is entitled to receive from Employer, would constitute an "excess
parachute payment" as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the "Code"), these benefits shall be reduced to the largest
amount that will result in no portion of the benefits being subject to the
excise tax imposed by Section 4999 of the Code. The determination of any
reduction in the benefits pursuant to the foregoing provisions, shall be made by
mutual agreement of Employer and Executive or if no agreement is possible, by
Executive's accountants.

               (f) Limitation on Severance or Change in Control Benefit.
Notwithstanding any other provision in this Agreement, Employer shall make no
payment of any benefit provided for herein to the extent that such payment would
be prohibited by the provisions of Part 359 of the regulations of the Federal
Deposit Insurance Corporation (the "FDIC") as the same may be amended from time
to time, and if such payment is so prohibited, Employer shall use its best
efforts to secure the consent of the FDIC or other applicable banking agencies
to make such payments in the highest amount permissible, up to the amount
provided for in this Agreement.

           (g) Return of Bank Property. If and when Executive ceases for any
reason to be employed by Employer, Executive must return to Employer all keys,
pass cards, identification cards and any other property of Employer. At the same
time, Executive also must return to Employer all originals and copies (whether
in hard copy, electronic or other form) of any documents, drawings, notes,
memoranda, designs, devices, diskettes, tapes, manuals, and specifications which
constitute proprietary information or material of Employer. The obligations in
this paragraph include the return of documents and other materials that may be
in Executive's desk at work, Executive's car or place of residence, or in any
other location under Executive's control.

                11.  Restrictive Covenants.

                (a) Confidential Information. Executive acknowledges that in the
course of Executive's employment, Executive will have or obtain knowledge of
confidential information and other secrets concerning Employer and its business,
plans and strategies, its actual and prospective customers, and other matters
which are valuable to Employer and which Employer does not want disclosed.
Executive will not during and after the Term, disclose to any other person or
entity any confidential information concerning Employer, its business operations
or customers, or use for his own purposes or permit or assist others in the use
of such confidential information, unless (i) either of the Boards of Directors
consents to the use or disclosure of the information, (ii) the use or disclosure
is consistent with Executive's duties under this

4

--------------------------------------------------------------------------------

Agreement, or (iii) disclosure is required by law or court order.

               (b) Noncompetition. Executive shall be subject to the
noncompetition covenant in this Section 11(b), the duration of which (the
"Noncompete Period") depends on the circumstances of the Executive's
termination. If the Executive is terminated under Section 10(a) or Section
10(c), the Noncompete Period is twelve (12) months following termination. If the
Executive is terminated under Section 10(b) or 10(d), the Noncompete Period
equals the Severance Benefit Period as defined under Section 10(b) or Section
10(d), respectively, regardless of whether the Executive fails to perfect or
forfeits the right to the Severance Benefit or Change in Control Benefit. During
the Noncompete Period, Executive shall not be employed or act in any capacity,
either directly or indirectly or otherwise "participate" (as defined below) in
any business conducting any of the types of business conducted by Employer at
the time of termination of employment in any market area delineated in
Employer's CRA (Community Reinvestment Act of 1977) Plan at the time of
termination. For purposes of this Agreement, the term "participate" includes,
without limitation, any direct or indirect interest in any such business,
whether as an Executive, director, consultant, employee, partner, sole
proprietor, stockholder, owner, or otherwise, other than by ownership of less
than one percent (1%) of the stock of any financial institution providing
services in the areas delineated in Employer's CRA plan. The term "participate"
shall also include participation, planning, or consulting for any startup
financial organization.

                (c) Nonsolicitation. During employment and for a period of 24
months following termination (whether voluntary or not), Executive will not
solicit any customer of Employer or of any of Employer's subsidiaries for
services or products then provided by Employer or any of its subsidiaries. For
purpose of this Section, "customers" are defined as (i) all customers services
by Employer or any of Employer's subsidiaries at any time within 12 months
before termination of Executive's employment, (ii) all customers and potential
customers whom Employer or Employer's subsidiaries, with the knowledge or
participation of Executive, actively solicited at any time 12 months before
termination of Executive's employment, and (iii) all successors, owners,
directors, partners and management personnel of the customers described in (i)
or (ii).

            (d) Nonraiding of Employees. Executive recognizes that the
Employer's workforce is a vital part of its business; therefore, Executive
agrees that for 24 months following termination, Executive will not directly or
indirectly solicit any employee to leave his or her employment with Employer or
any of Employer's subsidiaries. This includes that Executive will not (i)
disclose to any third party the names, backgrounds, or qualifications of any of
the employees or otherwise identify them as potential candidates for employment,
or (ii) personally or through any other person approach, recruit, interview or
otherwise solicit employees to work for any other employer. For purposes of this
Section, employees include all employees working for Employer or any of
Employer's subsidiaries at the time of termination of Executive's employment.

            (e) Injunctive Relief. Executive acknowledges that it is impossible
to measure in money the damages that will accrue to Employer if Executive fails
to observe the covenants in this Section 11 (the "Restrictive Covenants");
therefore, the Restrictive Covenants may be enforced by an action at law for
damages and by an injunction to prohibit the restricted activity. Executive
hereby waives the claim or defense that an adequate remedy at law is available
to Employer. Nothing set forth herein shall prohibit Employer from pursuing all
remedies available to it.

            (f) Reasonableness. The parties agree that this Agreement in its
entirety, and in particular the Restrictive Covenants, are reasonable both as to
time and as to area. The parties additionally agree (i) that the Restrictive
Covenants are necessary for the protection of Employer's business and goodwill;

5

--------------------------------------------------------------------------------

(ii) that the Restrictive Covenants are not any greater than are reasonably
necessary to secure Employer's business and goodwill; and (iii) that the degree
of injury to the public due to the loss of the service and skill of Executive or
the restrictions placed upon Executive's opportunity to make a living with
Executive's skills upon enforcement of said restraints, does not and will not
warrant non-enforcement of said restraints. The parties agree that if any
portion of the Restrictive Covenants is adjudged unreasonably broad, then the
parties authorize said court or arbitrator to narrow same so as to make it
reasonable, given all relevant circumstances, and to enforce the same.

                (g) Survival. This Section 11 shall survive the termination of
this Agreement.

              12. Creative Work. Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by
Executive during employment with Employer, regardless of when or where such work
or work product was produced, constitutes work made for hire, all rights of
which are owned by Employer. Executive hereby assigns to the Company and the
Bank all rights, title, and interest, whether by way of copyrights, trade
secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.

                13. Arbitration. Any dispute arising under this agreement shall
be settled by final, binding, private arbitration in Thurston County,
Washington, unless the arbitrator is unwilling to travel to Thurston County, in
which case the arbitration will be held in Seattle, Washington. This includes
disputes about the meaning of the agreement and performance under the agreement.
The arbitration will be conducted by Judicial Dispute Resolution LLC with the
arbitrator appointed and the arbitration conducted in accordance with Judicial
Dispute Resolution rules and procedures. The arbitrator will have full authority
to determine all issues, including arbitrability. The arbitrator's award may be
reduced to final judgment in Thurston County Superior Court. Each party shall
bear its own costs in connection with the arbitration and shall share equally
the fees and expenses of the arbitrator, except that the arbitrator may award
the prevailing party fees and costs. Notwithstanding the foregoing, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Thurston County Superior Court to preserve the status quo during the arbitration
proceeding, provided however, that the party seeking relief agrees that ultimate
resolution of the dispute will still be determined through arbitration and not
through court process. The filing of the court action for injunctive relief
shall not hinder or delay the arbitration process.

              14. Expenses/Attorneys' Fees. The prevailing party shall be
awarded all costs and expenses of the proceeding, including but not limited to,
attorneys' fees, filing and service fees, witness fees and arbitrator's fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the "prevailing party" and the amount of costs and
expenses to be awarded.

                15. Notices. Any notice to be delivered under this Agreement
shall be given in writing and delivered, personally or by certified mail,
postage prepaid, addressed to the Employer or to Executive at their last known
addresses.

              16. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Washington.

                17. Waiver/Amendment. This Agreement may not be amended,
released, discharged,

abandoned, changed, or modified in any manner, except by an instrument in
writing signed by each of the parties hereto. The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall in no way be
construed to be a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such

6

--------------------------------------------------------------------------------

provision. No waiver or any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.

              18. Severability. If any provision of this Agreement shall be held
by a court or arbitrator to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable law.

              19. Entire Agreement. This Agreement represents the entire
employment agreement between the parties regarding the subject matter hereof and
together with Employer's employee handbook governs the terms of Executive's
employment. Where there is a conflict between this Agreement and the employee
handbook, the terms of this Agreement shall govern. This Agreement supersedes
any other prior oral or written employment agreement between the parties on the
subject matter hereof. This Agreement does not supersede any incentive
compensation agreement (including stock option agreements) entered into
separately by the parties to this Agreement.

               20. Assignment. Executive shall not assign or transfer any of
Executive's rights pursuant to this Agreement, wholly or partially, to any other
person or to delegate the performance of its duties under the terms of this
Agreement. Upon Executive's death, Executive's rights under this agreement shall
inure to Executive's heirs, executors, administrators or assigns. The rights and
obligations of Employer under this Agreement shall inure to the benefit of and
be binding in each and every respect upon the direct and indirect successors and
assigns of Employer, regardless of the manner in which the successors or assigns
succeed to the interests or assets of Employer. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of Employer, by any
merger, consolidation or acquisition where Employer is not the surviving
corporation, by any transfer of all or substantially all of Employer's assets,
or by any other change in Employer's structure or the manner in which Employer's
business or assets are held. Executive's employment shall not be deemed
terminated upon the occurrence of one of the foregoing events. In the event of
any merger, consolidation or transfer of assets, this Agreement shall be binding
upon and shall inure to the benefit of the surviving corporation or the
corporation to which the assets are transferred.

             21. Survival. If any benefits provided to Executive under this
Agreement are still owed or claims under the Agreement are still pending, at the
time of termination of this Agreement, this Agreement shall continue in force
with respect to those obligations or claims, until such benefits are paid in
full or claims are resolved in full. The Restrictive Covenants and dispute
resolution provisions of this Agreement shall survive after termination of this
Agreement, and shall be enforceable regardless of any claim Executive may have
against Employer.

7

--------------------------------------------------------------------------------

             22. ADVICE OF COUNSEL. Executive acknowledges that, in executing
this Agreement, Executive has had the opportunity to seek the advice of
independent legal counsel, and has read and understood all of the terms and
provisions of this Agreement. This Agreement shall not be construed against any
party be reason of the drafting or preparation hereof.

IN WITNESS WHEREOF, the parties have signed this Agreement effective on the day
and year first above written.

EXECUTIVE:


  ___________________________________

___________________________________
Sandra L. Sager
   

  VENTURE FINANCIAL GROUP, INC.


  By: ___________________________________
       James F. Arneson, President


  VENTURE BANK


  By: ___________________________________
       James F. Arneson, President/CEO


8

--------------------------------------------------------------------------------

Exhibit A



EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This is a confidential agreement (this "Separation Agreement") between you, 
_______________, and us, Venture Financial Group, Inc. and Venture Bank
(collectively, "Venture"). This Separation Agreement is dated for reference
purposes _____________, 20___, which is the date we delivered this Separation
Agreement to you for your consideration.

        1. Termination of Employment. Your employment terminates [or was
terminated] on _______________, 20___ (the "Separation Date").

        2. Payments. In exchange for your agreeing to the release of claims and
other terms in this Separation Agreement, we will pay you the Severance Benefit
specified in Section 10(b) or the Change in Control Benefit in Section 10(d), as
appropriate, of the Agreement between you and Employer dated __________________
(the "Employment Agreement"). Such provisions of the Employment Agreement are
incorporated herein by reference. You acknowledge that we are not obligated to
make these payments to you unless you comply with the noncompetition provision
in Section 11(b) of the Employment Agreement, which is incorporated herein by
reference and otherwise comply with the material terms of the Employment
Agreement and of this Separation Agreement.

        3. COBRA Continuation Coverage. Your normal employee participation in
Venture's group health coverage will terminate on the Separation Date.
Continuation of group health coverage thereafter will be made available to you
and your dependents pursuant to federal law (COBRA). Continuation of group
health coverage after the Separation Date is entirely at your expense, as
provided under COBRA.

        4. Termination of Benefits. Except as provided in Section 3 above, your
participation in all employee benefit plans and programs ended on the Separation
Date. Your rights under any pension benefit or other plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

        5. Full Payment. You acknowledge having received full payment of all
compensation of any kind (including wages, salary, vacation, sick leave,
commissions, bonuses and incentive compensation) that you earned as a result of
your employment by us.

        6. No Further Compensation. Any and all agreements to pay you bonuses or
other incentive compensation are terminated. You understand and agree that you
have no right to receive any further payments for bonuses or other incentive
compensation. We owe no further compensation or benefits of any kind, except as
described in Section 2 above.

      7. Release of Claims.

        (a) You hereby release (i) Venture and its subsidiaries, affiliates, and
benefit plans, (ii) each of Venture's past and present shareholders, executives,
directors, agents, employees, representatives, administrators, fiduciaries and
attorneys, and (iii) the predecessors, successors, transferees and assigns of
each of the persons and entities described in this sentence, from any and all
claims of any kind, known or unknown, that arose on or before the date you
signed this Separation Agreement.

        (b) The claims you are releasing include, without limitation, claims of
wrongful termination, claims of constructive discharge, claims arising out of
employment agreements, representations or policies related to your employment,
claims arising under federal, state or local laws or ordinances prohibiting
discrimination or harassment or requiring accommodation on the basis of age,
race, color, national origin, religion, sex, disability,

9

--------------------------------------------------------------------------------

marital status, sexual orientation or any other status, claims of failure to
accommodate a disability or religious practice, claims for violation of public
policy, claims of retaliation, claims of failure to assist you in applying for
future position openings, claims of failure to hire you for future position
openings, claims for wages or compensation of any kind (including overtime
claims), claims of tortious interference with contract or expectancy, claims of
fraud or negligent misrepresentation, claims of breach of privacy, defamation
claims, claims of intentional or negligent infliction of emotional distress,
claims of unfair labor practices, claims arising out of any claimed right to
stock or stock options, claims for attorneys' fees or costs, and any other
claims that are based on any legal obligations that arise out of or are related
to your employment relationship with us.

        (c) You specifically waive any rights or claims that you may have under
the Title 49 of the Revised Code of Washington, the Civil Rights Act of 1964
(including Title VII of that Act), the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967 (ADEA), the Americans with Disabilities
Act of 1990 (ADA), the Fair Labor Standards Act of 1938 (FLSA), the Family and
Medical Leave Act of 1993 (FMLA), the Worker Adjustment and Retraining
Notification Act (WARN), the Employee Retirement Income Security Act of 1974
(ERISA), the National Labor Relations Act (NLRA), and all similar federal, state
and local laws.

        (d) You agree not to seek any personal recovery (of money damages,
injunctive relief or otherwise) for the claims you are releasing in this
Separation Agreement, either through any complaint to any governmental agency or
otherwise. You agree never to start any lawsuit or arbitration asserting any of
the claims you are releasing in this Separation Agreement. You represent and
warrant that you have not initiated any complaint, charge, lawsuit or
arbitration involving any of the claims you are releasing in this Separation
Agreement. Should you apply for future employment with Venture, Venture has no
obligation to consider you for future employment.

        (e) You represent and warrant that you have all necessary authority to
enter into this Separation Agreement (including, if you are married, on behalf
of your marital community) and that you have not transferred any interest in any
claims to your spouse or to any third party.

        (f) This Separation Agreement does not affect your rights, if any, to
receive pension plan benefits, medical plan benefits, unemployment compensation
benefits or workers' compensation benefits. This Separation Agreement also does
not affect your rights, if any, under agreements, bylaw provisions, insurance or
otherwise, to be indemnified, defended or held harmless in connection with
claims that may be asserted against you by third parties.

        (g) You understand that you are releasing potentially unknown claims,
and that you have limited knowledge with respect to some of the claims being
released. You acknowledge that there is a risk that, after signing this
Separation Agreement, you may learn information that might have affected your
decision to enter into this Separation Agreement. You assume this risk and all
other risks of any mistake in entering into this Separation Agreement. You agree
that this release is fairly and knowingly made.

        (h) You are giving up all rights and claims of any kind, known or
unknown, except for the rights specifically given to you in this Separation
Agreement.

        8. No Admission of Liability. Neither this Separation Agreement nor the
payments made under this Separation Agreement are an admission of liability or
wrongdoing by Venture.

        9. Venture Materials. You represent and warrant that you have, or no
later than the Separation Date will have, returned all keys, credit cards,
documents and other materials that belong to us, in accordance with Section
10(h) of the Employment Agreement, which is incorporated herein by reference.

10

--------------------------------------------------------------------------------

        10. Nondisclosure Agreement. You will comply with the covenant regarding
confidential information in Section 11(a) of the Employment Agreement, which
covenant is incorporated herein by reference.

        11. No Disparagement. You may not disparage Venture or Venture's
business or products, and may not encourage any third parties to sue Venture.

        12. Cooperation Regarding Other Claims. If any claim is asserted by or
against Venture as to which you have relevant knowledge, you will reasonably
cooperate with us in the prosecution or defense of that claim, including by
providing truthful information and testimony as reasonably requested by us.

        13. Noncompetition; Nonsolicitation; No interference. You will comply
with Sections 11(a), (b) (c), and (d) of the Employment Agreement, incorporated
herein by reference, and Venture will have the right to enforce those provisions
under the terms of Section 11(e) of the Employment Agreement, incorporated
herein by reference. Following the expiration of the respective covenants, you
will not, apart from good faith competition, interfere with Venture's
relationships with customers, employees, vendors, or others.

        14. Independent Legal Counsel. You are advised and encouraged to consult
with an attorney before signing this Separation Agreement. You acknowledge that
you have had an adequate opportunity to do so.

        15. Consideration Period. You have 21 days from the date this Separation
Agreement is given to you to consider this Separation Agreement before signing
it. You may use as much or as little of this 21-day period as you wish before
signing. If you do not sign and return this Separation Agreement within this
21-day period, you will not be eligible to receive the benefits described in
this Separation Agreement.

        16. Revocation Period and Effective Date. You have 7 calendar days after
signing this Separation Agreement to revoke it. To revoke this Separation
Agreement after signing it, you must deliver a written notice of revocation to
Venture's President before the 7-day period expires. This Separation Agreement
shall not become effective until the 8th calendar day after you sign it. If you
revoke this Separation Agreement it will not become effective or enforceable and
you will not be entitled to the benefits described in this Separation Agreement.

        17. Governing Law. This Separation Agreement is governed by the laws of
the State of Washington that apply to contracts executed and to be performed
entirely within the State of Washington.

      18. Dispute Resolution.

        (a) Arbitration. Any dispute arising under this agreement shall be
settled by final, binding, private arbitration in Thurston County, Washington,
unless the arbitrator is unwilling to travel to Thurston County, in which case
the arbitration will be held in Seattle, Washington. This includes disputes
about the meaning of the agreement and performance under the agreement. The
arbitration will be conducted by Judicial Dispute Resolution LLC with the
arbitrator appointed and the arbitration conducted in accordance with Judicial
Dispute Resolution rules and procedures. The arbitrator will have full authority
to determine all issues, including arbitrability. The arbitrator's award may be
reduced to final judgment in Thurston County Superior Court. Each party shall
bear its own costs in connection with the arbitration and shall share equally
the fees and expenses of the arbitrator, except that the arbitrator may award
the prevailing party fees and costs. Notwithstanding the foregoing, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Thurston County Superior Court to preserve the status quo during the arbitration
proceeding, provided however, that the party seeking relief agrees that ultimate
resolution of the dispute will

11

--------------------------------------------------------------------------------

still be determined through arbitration and not through court process. The
filing of the court action for injunctive relief shall not hinder or delay the
arbitration process.

        (b) Expenses/Attorneys' Fees. The prevailing party shall be awarded all
costs and expenses of the proceeding, including but not limited to, attorneys'
fees, filing and service fees, witness fees and arbitrator's fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the "prevailing party" and the amount of costs and
expenses to be awarded.

        19. Saving Provision. If any part of this Separation Agreement is held
to be unenforceable, it shall not affect any other part. If any part of this
Separation Agreement is held to be unenforceable as written, it shall be
enforced to the maximum extent allowed by applicable law.

        20. Final and Complete Agreement. Except for the Employment Agreement to
the extent it is expressly incorporated herein by reference, this Separation
Agreement is the final and complete expression of all agreements between us on
all subjects and supersedes and replaces all prior discussions, representations,
agreements, policies and practices. You acknowledge you are not signing this
Separation Agreement relying on anything not set out herein.

Venture Financial Group, Inc. 
    Venture Bank 
  By:_______________________________ 
    By:_______________________________ 
  Title:______________________________    Title:______________________________ 


I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Separation Agreement and confirm that I have read and
understood each part of it.

_________________________________________
  _________________________________________
Printed Name


_________________________________________
Date


12 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------